Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jacques L. Etkowicz on Friday, June 4, 2021.
The application has been amended as follows: 
In claim 1, line 11, “on the basis of” should be deleted and --on-- should be inserted.
In claim1, line 12, “which rotation” should be deleted and --which then rotation--  should be inserted
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the door handle arrangement as claimed in independent claims 1, 4, and 8 of the instant application. The Examiner can find no motivation to combine or modify the references of record without the use if impermissible hindsight.
Regarding Claim 1, in light of applicant remarks and amendments, the prior art of record, including Smart US 20150233154, has been overcome. Smart teaches a door handle assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the door handle assembly where the electric motor is adapted to be set in rotation by application of an external force by a user on a mechanical coupling of the vehicle door handle to the electric motor which then rotation is sensed by a sensing unit. In Smart, external force is applied to the mechanical coupling of the vehicle door handle to the electric motor and force is sensed by a switch to then set motor in rotation, which is a different sequence of events than claimed in claim 1.
Regarding Claim 4, in light of applicant remarks and amendments, the prior art of record, including Smart US 20150233154, has been overcome. Smart teaches a door handle assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the door handle assembly where the electric motor is adapted to be set in rotation by application of an external force by a user on a mechanical coupling of the vehicle door handle to the electric motor which then rotation is sensed by a sensing unit. In Smart, external force is applied to the mechanical coupling of the vehicle door handle to the electric motor and force is sensed by a switch to then set motor in rotation, which is a different sequence of events than claimed in claim 4. Smart also fails to teach the limitation where the external force applied by the user is compensated by an opposing force applied by the electric motor according to a predetermined characteristic curve based on at least one of force or travel. 
Regarding Claim 8, in light of applicant remarks and amendments, the prior art of record, including Smart US 20150233154, has been overcome. Smart teaches a door handle assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the door handle assembly where the electric motor is adapted to be set in rotation by application of an external force by a user on a mechanical coupling of the vehicle door handle to the electric motor which then rotation is sensed by a sensing unit. In Smart, external force is applied to the mechanical coupling of the vehicle door handle to the electric motor and force is sensed by a switch to then set motor in rotation, which is a different sequence of events than claimed in claim 8. Smart also fails to teach the control unit evaluating an induced voltage generated by the rotation of the electric motor brought about by the external force to determine the rotational angle of the electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C./Examiner, Art Unit 3675                 
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675